Citation Nr: 1121253	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-06 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1989 to June 1993.

This matter arises before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Notably, this claim was previously denied by the Board in July 2008, but the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Subsequently, in a September 2010 Order, the Court vacated the Board's decision and remanded the case to the Board for further appellate review.  The case now returns to the Board following the Court Order.  


FINDING OF FACT

The competent evidence of record shows that the Veteran's service-connected disabilities prevent him from performing the duties of gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.341(a), 4.1, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In September 2005, March 2006, and August 2009 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to a total rating based on individual unemployability (TDIU) and described the types of evidence that the Veteran should submit in support of his claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  Finally, the VCAA notice letters explained the elements of degree of disability and effective date to the Veteran.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, VA obtained the Veteran's VA and private treatment records to the extent possible, associated his service treatment records (STRs) with the claims file, and provided the Veteran with audiological compensation and pension examinations for fibromyalgia, a psychological disorder, the Veteran's skin disorder, and chronic fatigue syndrome.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were more than adequate, as they included the Veteran's subjective complaints about his claimed disabilities and the objective findings needed to diagnose and rate the disabilities. 

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Total disability will be considered to exist when any impairment of mind or body is present that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher or two or more service-connected disabilities, with one disability rated at 40 percent or higher and a combined rating of 70 percent or higher.  38 C.F.R. § 4.16(a).  Veterans unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Analysis

The Veteran is currently service-connected for a skin disorder, rated as 60 percent disabling; chronic fatigue syndrome with night sweats, rated as 40 percent disabling; chronic muscle spasm with flu-like symptoms of unknown origin, rated as 20 percent disabling; and left knee arthralgia, rated as 10 percent disabling.  These disabilities combine to equal a total 80 percent disability rating.  

The relevant evidence related to the Veteran's claim begins with an August 2003 compensation and pension examination for his service-connected skin disorder.  The Veteran related to the examiner that his skin disorder was partially responsible for the most recent job loss.  He indicated that he was a process solderer for computer parts and that the instruments he used in connection with that job caused irritation.  The examiner, however, did not comment upon the Veteran's ability to remain employed due to the skin disorder or otherwise.

Also in August 2003, the Veteran underwent a VA general medical examination.  Like the skin examiner, this examining physician did not comment upon the Veteran's ability to maintain employment.  The Veteran also presented for an eye examination that month.  No diseases of the eye were found, the eyes were assessed as "completely normal," and the Veteran's uncorrected vision was 20/20 in both eyes.

Then, in January 2004, the VA physician who conducted the August 2003 general medical examination spoke with the Veteran to obtain further details regarding his chronic fatigue syndrome.  The memorandum memorializing the conversation indicated that the Veteran reported incapacitating episodes requiring bed rest for two or three days approximately five or six times a month.  During these episodes, according to the Veteran, there was a 50 to 60 percent restriction in the Veteran's daily activities.  

In October 2004, VA afforded the Veteran with a chronic fatigue syndrome examination during which the Veteran stated that he had not worked in four years.  According to him, he was last employed as a store manager and electronic technician.  He reported fatigue and weakness 20 to 25 days a month, and he stayed in bed approximately 10 days a month without much activity.  The examiner diagnosed the Veteran with chronic fatigue syndrome of unknown etiology, chronic muscle spasms of unknown etiology by history, chronic night sweats of unknown etiology, and chronic flu-like symptoms of unknown etiology by history.  The examiner offered no comment or opinion regarding the Veteran's employment capabilities.

The Veteran underwent another compensation and pension examination for his skin disorder in October 2004.  The Veteran had a scaly red papular rash and follicular rash covering 90 percent of his back, 1.2 percent of both hands, one and one-half percent of his face and neck, and one and one-half percent of the top of his feet.  Overall, the rash covered 12 percent of the Veteran's exposed skin and 17.5 percent of the Veteran's total skin, which was slightly less than during the Veteran's previous compensation and pension examination.  The examiner did not describe the effects that the Veteran's disability had on his employability.  

In March 2007, the Veteran's chronic fatigue syndrome was again evaluated in a VA medical examination.  The examination was conducted by the same VA physician who performed the August 2003 VA general medical examination.  The Veteran complained of daily chronic fatigue, losing about 80 to 85 percent of his stamina, but that he was able to do his routine daily simple activities.  However, the Veteran had no major incapacitating episodes or prolonged rest related to fatigue and diffuse body pain, which he rated as three to four on a pain scale of one to 10 and increasing to six to seven with certain activities.  The Veteran denied any psychiatric problems.  He reported that moderate to severe exertion led to fatigue that lasted more than 24 hours and seven to eight headaches a month.  The Veteran also had trouble sleeping.  He continued to have skin rashes with lesions lasting a few days.  Although he had left knee pain, he had full range of motion in his knee.

Upon conclusion of a comprehensive examination, including questioning the Veteran, reviewing laboratory results, and an objective physical examination, the examiner concluded that the Veteran was diagnosed with chronic fatigue syndrome, left knee tendinitis, and chronic folliculitis with papular rash that were not likely preventing him from carrying out his daily routine activities and maintaining sedentary employment. 

Most recently, the Veteran underwent compensation and pension examinations for a psychiatric disorder and fibromyalgia.  The Veteran told his psychiatric examiner that he was unemployed for five to 10 years because he missed too much time due to pain and fatigue and had panic attacks at work.  He did not contend, however, that his mental disorder caused unemployment, and the examiner found that the Veteran did not have total occupational and social impairment due to his mental disorder.  
In his fibromyalgia examination, the Veteran reported that he still had daily chronic fatigue, which he now claimed resulted in a loss of 90 percent of his original stamina.  He denied any diffuse body, muscle, or joint pains except in his left knee and was able to do his daily routine simple activities by himself even though they took a lot of time.  However, the Veteran could not do major house cleaning or cooking and used a cane to walk a mile.  The Veteran denied any incapacitating episodes or flare-ups that required prolonged bed rest or hospitalizations for the previous year, and the examiner noted that the Veteran had flare ups of fatigue and bony pains about once or twice a month.  Activity and cold or damp weather caused more pain, and the Veteran continued to have headaches a few times a week, chronic night sweats every night, and skin lesions.  Although the Veteran still complained of left knee symptomatology, he had full range of motion in all joints and 125 degrees of flexion in his left knee without pain.  The Veteran's skin lesions covered about 20 percent of his body but did not cover any exposed areas.  Finally, after examining the Veteran, the examiner diagnosed the Veteran with chronic fatigue of unknown etiology, chronic left knee tendinitis, chronic acne folliculitis, chronic eczematous skin lesions, and chronic daily night sweats of unknown etiology while ruling out fibromyalgia.  The examiner also found that the Veteran's disorders did not likely prevent him from performing his daily simple activities but did prevent him from performing duties of gainful employment.  

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  As the evidence in this case is in equipoise, the Board resolves all reasonable doubt in the Veteran's favor in finding that entitlement to a TDIU is warranted.  The appeal is granted.






ORDER

Entitlement to a total rating based on individual unemployability is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


